Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant herbicide composition comprising a) glyphosate, instant amidoalkylamine surfactant of formula (1) 

    PNG
    media_image1.png
    122
    305
    media_image1.png
    Greyscale


and a cosurfactant selected from an alkoxylated tertiary amine oxide of formula (2a) 

    PNG
    media_image2.png
    179
    327
    media_image2.png
    Greyscale
, 
a  betaine of formula (4a)

    PNG
    media_image3.png
    188
    395
    media_image3.png
    Greyscale
,
an ammonium compound of formula (5b)


    PNG
    media_image4.png
    167
    434
    media_image4.png
    Greyscale
,
and/or an ammonium compound of formula (5c)

    PNG
    media_image5.png
    178
    518
    media_image5.png
    Greyscale
.
The most recent rejection over Hemminghaus of record is overcome by removal of cosurfactant  (5a)

    PNG
    media_image6.png
    124
    469
    media_image6.png
    Greyscale


 from the claims. 
The most recent rejection of Hemminghaus in view of Stern and Simms of record is overcome by replacing the board cosurfactant of formula (4) 

    PNG
    media_image7.png
    237
    543
    media_image7.png
    Greyscale

by the narrower cosurfactant of formula (4a)

    PNG
    media_image8.png
    268
    585
    media_image8.png
    Greyscale
requiring alkoxy groups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2,49-50,67,69,74-80,82 and 85-93 are allowable. Claims 49,67,69, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on 04/16/2020, is hereby withdrawn and claims 49,67,69 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616